ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-203, concluding that RICHARD W. RAINES of NEWARK, who was admitted to the bar of this State in 1977, and who has been suspended from the practice of law since September 9, 2002, pursuant to Orders of this Court, should be suspended from the practice of law for a period of three months for violating RPC 8.1(b)(failure to cooperate with disciplinary authorities) and RPC 8.4(d)(conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that RICHARD W. RAINES is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent continue to comply with the Orders of the Court filed on November 5, 1997, February 1, 1999, December 8, 2002, July 3, 2002, September 9, 2002, and June 5, 2003; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files *538proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(e); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.